Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeff Lloyd on 02/17/2022.
The amended claims are listed below.
Claim 1: Insert the phrase “plurality of” immediately before the recitation “microalgal cells” (lines 9 and 10); insert the phrase “detected in” immediately before the recitation “a cellular capsule” (line 11); delete the clause “produced at least 50% dried cell weight from Parachlorella kessleri” (line 13); insert the phrase “detected as” immediately before the recitation “a water-soluble carotenoid complex” (line 14); delete the phrase “from Haematococcus pluvialis” (line 15); and insert the word “optionally” immediately before the recitation “wherein the synthesis” (line 16).
Claim 2: Change the recitation “minerals providing ions” (line 2) to “minerals or ions”.
Claim 4: Change the recitation “claim 1, comprising” (line 1 ) to “claim 1, wherein the culturing step comprises”.
Claim 5: Change the recitation “wherein the method” (line 1 ) to “wherein the culturing step”.
Claim 9: Delete the recitation “the microalgal cell” immediately after the recitation “conditions comprise” (line 2).
Claim 13: Insert the phrase “present in” immediately after the recitation “interest is” (line 1); change the recitation “interest is” (line 4) to “interest further comprises”; and insert the phrase “of distinct products of interest” immediately after the recitation “any combination” (last line).
Claim 14: Delete the recitations “a carotenoid,”, “astaxanthin, lutein,”, “zeaxanthin, canthaxanthin,”, and “a hydrophilic carotenoid complex,” (lines 1 to 3); insert the word “an” immediately before the 
Claim 16: Insert the word “further” immediately before the recitation “comprises” (line 2); and delete the clause “purifying the product of interest from the culture medium and/or the plurality of microalgal cells, and” (lines 2 to 3).
Claim 17: Change the recitation “method comprises” (line 2) to “purifying step comprises”.
Claim 26: Change the recitation “a water-soluble” (line 2) to “the water-soluble”.
Claim 28: (Canceled)
Claim 29: Change the recitation “a capsular” (line 2) to “the capsular”.
Claims 30-33: (Canceled)
Claim 34: Insert the word “the” immediately before the recitation “microalgal” (line 1)

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/24/2022 has been entered. Claims 15, 19, 22, and 23 are cancelled. Claims 1-13, 16-18, 20, 21, 24, 25, 29, and 34 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 05/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/22/2021 is withdrawn.  Claims 14, 26, and 27, directed to species of the method of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 28 and 30-33, directed to distinct inventions withdrawn from consideration because they do not require all the limitations of an allowable claim.

This application is in condition for allowance except for the presence of claims 28 and 30-33 directed to inventions non-elected without traverse.  Accordingly, claims 28 and 30-33 have been cancelled. Thus, claims 1-14, 16-18, 20, 21, 24-27, 29, and 34 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. 16/744,869 filed on 01/16/2020 and claims benefit of US Provisional Application No. 62/792,966 filed on 01/16/2019.

Withdrawn Claim Objections/Rejections
The objection of claims 2-9, 13, 16, 19, 24, 25, and 34 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 09/22/2021, is withdrawn in view of amended claims 2-9, 13, 16, 24, 25, and 34, and cancelled claim 19.
The rejection of claims 1-13, 15-25, 29, and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 09/22/2021, is withdrawn in view of amended claims 1, 2, 4-9, 13, 16, and 17, and cancelled claims 15, 19, 22, and 23. Claims 3, 10-12, 18, 20, 21, 24, 25, 29, and 34 depend from claim 1.
withdrawn in view of amended claim 1, and cancelled claims 15, 19, 22, and 23. Claims 2-13, 16-18, 20, 21, 29, and 34 depend from claim 1.
The rejection of claims 1-13, 15-25, 29, and 34 under 35 U.S.C. 103 as being unpatentable over Kizaki et al. in view of Kuehnle et al. and NCBI Blast alignment, as set forth on pages 9-13 of the Non-Final Rejection mailed on 09/22/2021, is withdrawn in view of amended claim 1, and cancelled claims 15, 19, 22, and 23. Claims 2-13, 16-18, 20, 21, 24, 25, 29, and 34 depend from claim 1.
The rejection of claims 1-13, 15, 18-23, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12-16, 18-21, 23, and 35 of U.S. Patent No. 11,034,968, as set forth on pages 14 to 15 of the Non-Final Rejection mailed on 09/22/2021, is withdrawn in view of amended claim 1, and cancelled claims 15, 19, 22, and 23. Claims 2-13, 18, 20, 21, and 25 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-14, 16-18, 20, 21, 24-27, 29, and 34, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method for synthesizing a product of interest, the method comprising: providing a culture medium comprising one or more biogenic substances and one or more minerals, providing a microalgal cell that produces the product of interest; culturing the microalgal cell in the culture medium under conditions that produce a microalgal culture comprising a plurality of microalgal cells; isolating the plurality of microalgal cells from the microalgal culture; and purifying the product of interest from the  Kizaki et al. (US 2014/0242109, published on August 28, 2014) disclosed a method for cultivating an alga which belongs to the genus Parachlorella and which has ability to produce alginic acid in heterotrophic cultivation, for which cultivation of the genus Parachlorella in a light has been known. The alga can be heterotrophically cultivated with high efficiency. The alga is cultivated under dark condition of less than 700 Lux on average illuminance in a liquid culture medium, and a total amount of an organic compound is adjusted to not less than 2.5 g in terms of carbon atom weight relative to 1 L of the liquid culture medium. A method comprises the step of obtaining the alginic acid-containing composition from a culture. A dried product of the alginic acid-containing composition is also obtained. A feed, a food, or a medical drug comprising the alginic acid-containing composition is obtained by the method (pages 2/9 to 3/9, [0018, 0024-0029, and 0033-0035]).  When a culture medium contains enough amount of organic compound to be utilized as energy source and/or carbon source so that photosynthesis is not necessary, the alga may be cultivated under light condition. The term "under dark condition" means a condition that an average illumination intensity is less than 700 Lux, preferably less than 300 Lux, more preferably less than 100 Lux, even more preferably less than 10 Lux, and further preferably less than 1 Lux. compound. An organic compound, which is used as energy source and/or carbon source, is exemplified by a carbohydrate such as glucose, galactose, mannitol; an organic acid such as citric acid, succinic acid, malic acid, fumaric acid, butyric acid, propionic acid and acetic acid; an amino acid. The culture medium may nitrogen source is exemplified by ammonia and a salt thereof, urea, nitric acid and a salt thereof, and an amino acid. The phosphorus source is exemplified by phosphoric acid and a salt thereof and polyphosphoric acid. The mineral is exemplified by boric acid in addition to a salt of a metal such as manganese, zinc, copper, sodium, potassium, iron, calcium and molybdenum. The cultivation temperature is preferably adjusted to a range of not less than 10° C, and not more than 50° C, more preferably a range of not less than 20° C and not more than 40° C, and even more preferably a range of not less than 25° C and not more than 30° C. The culture medium may be changed to a culture medium which does not contain an organic compound used as energy source and/or carbon source for subsequent cultivation as necessary. In such a case, the cultivation may be carried out in either of dark condition or light condition. In particular, a culture product obtained by such a two-stage cultivation can be preferably used. The alga may be pre-cultivated and such a precultivation may be carried out in either of dark condition or light condition. The washed alga is dried until the weight thereof is not further decreased. The composition may contain a component derived from the alga or the crushed alga body in addition to alginic acid or may contain high purity alginic acid by removing the alga body. The culture broth, alga body, concentrated culture broth and/or culture supernatant may be subjected to a treatment such as drying and purifying in order to increase a concentration of alginic acid. The alga was cultivated with shaking the flask at 30° C for 72 or 143 hours (pages 4/9 to 7/9, [0058-0072, 0089, and 0090]). The alga belonging to the genus Parachlarella is exemplified by Parachlorella sp. Binos, Parachlarella kessleri and Parachlarella beijerinckii. The produced alginic acid may be exclusively secreted from a cell of the alga belonging to the genus Parachlarella or may be accumulated in the cell (page 3/9, [0040 and 0044]). Kuehnle et al. (Current Biotechnology 4:499-513, 2015) disclosed new isolates of microalgae present in the Hawaiian Islands included Acrochaete, Asterarcys, Chlamydomonas, Chlorella, Desmodesmus, Marinichlorella, Micractinium, Monoraphidium, Nannochlorum, Parachlorella, Picochlorum, Podohedriella, Mychonastes, Scenedesmus, Tetraselmis and some diatoms. Several had favorable profiles for potential use in a fuel and feed biorefinery, for wastewater treatment with CO2 capture, or for more specialized products with options for cultivation as phototrophs or facultative heterotrophs in freshwater or saltwater. Table 1 shows some interesting specimens of green algae and diatoms collected from saline (SW) or freshwater (FW) sources in the Hawaiian Islands, classified based on the order of nucleotides in 18S rRNA sequences and any distinguishing morphological features. Sequences are deposited in Genbank. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Mayamaea has previously been described in lava tubes in Hawai'i and Ile de Amsterdam (Indian Ocean). Sellaphora and Humidophila are also recorded in lava tubes and caves in Hawai'i (page 499, Abstract; page 502, Table 1; page 505, left col., para. 3). NCBI Blast alignment of Parachlorella sp. KAS741 (Genbank accession: KT886086) with Parachlorella kessleri (GenBank accession: FM205846.1) shows 99% identities. However, the references did not teach or suggest the active step “the product of interest is detected in a cellular capsule containing exopolysaccharide comprising rhamnose, xylose, 3-O-methyl rhamnose, glucuronic acid, galactose, glucose and mannose; or the product of interest is detected as a water-soluble carotenoid complex comprising astaxanthin, lutein, zeaxanthin, canthaxanthin, doradexanthin, or any combination thereof”, required by claim 1. The “capsule” (defined as “a polysaccharide layer that lies outside the cell .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14, 16-18, 20, 21, 24-27, 29, and 34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623